Hon. John P. Cronan
September 8, 2021
Page 3



the presumption of public access to judicial documents"); Bernsten v. O'Reilly, 307 F. Supp. 3d
161, 168 (S.D.N.Y. 2018) ("Courts in this District have long held that bargained-for confidentiality
does not overcome the presumption of access to judicial documents" (collecting cases)).3 The mere
existence of the confidentiality provisions covering the underlying arbitration is insufficient to
overcome the First Amendment presumption of access to the Paitial Final Awai·d and other
arbitration documents. At bottom, the confidentiality provision at-issue may be binding on the
paities, but it is not binding upon this Court.

        There are no interests favoring non-access, much less interests strong enough to outweigh
those favoring access. Thus, this case should not be sealed.

                                            Conclusion

       For the foregoing reasons, because the presumption of public access applies to judicial
documents, and confidentiality agreements alone are not an adequate basis for sealing, this case
should not continue to be filed under seal.

Respectfully submitted,



Lisa Coylef
Associate

                                            The Clerk of Court is respectfully directed to unseal this case
                                            and all documents. Either party to this matter may request to file
                                            certain documents under seal or in redacted form in accordance
                                            with 4.A-B of the Court's Individual Rules and Procedures in
                                            Civil Cases.

                                            SO ORDERED.
                                            Date: September 8, 2021
                                                                       ___________________________
                                                                       JOHN P. CRONAN
                                            New York, New York         United States District Judge




3 See, e.g., First State Ins. Co. v. Nat'l Cas. Co., No. 13 Civ. 704(AJN), 2013 WL 8675930, at *1
(S.D.N. Y. Feb. 19, 2013) (denied motion to seal documents submitted in connection with a petition
to confirm an arbitration award because "[t]he assertion that disclosure violates a separate
confidentiality order is insufficient").
